Appellate Case: 21-6033     Document: 010110613876          Date Filed: 12/03/2021        Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                              December 3, 2021
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  ERIC LEE PROCTOR,

        Petitioner - Appellant,

  v.                                                             No. 21-6033
                                                       (D.C. No. 5:19-CV-00837-PRW)
  RICK WHITTEN,                                                 (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY
                    _________________________________

 Before TYMKOVICH, Chief Judge, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

        Eric Lee Proctor is an Oklahoma prisoner who represents himself.1 He seeks to

 appeal the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as

 untimely. To appeal the judgment, he needs a certificate of appealability. See 28 U.S.C.

 § 2253(c)(1)(A). We deny a certificate of appealability and dismiss this matter because

 reasonable jurists could not debate whether the district court’s dismissal is correct.




        
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          We construe Mr. Proctor’s pro se filings liberally, without going so far that we
 take on the role of his advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
 1991).
Appellate Case: 21-6033      Document: 010110613876          Date Filed: 12/03/2021      Page: 2



                                       I. Background

        In 1994, Mr. Proctor was convicted of three counts of forcible sodomy and one

 count of first-degree rape, crimes that occurred when he was 16 years old. His prison

 sentence totals 310 years—20 years on each sodomy count and 250 years on the rape

 count, to be served consecutively.

        In 2019, Mr. Proctor filed his federal habeas petition, claiming his sentence

 violates the Eighth Amendment under Graham v. Florida, 560 U.S. 48 (2010), and Miller

 v. Alabama, 567 U.S. 460 (2012). The Supreme Court in Graham v. Florida held that the

 Eighth Amendment categorically forbids sentencing “a juvenile offender who did not

 commit homicide . . . [to] life without parole.” 560 U.S. at 74.2 Two years later, in

 Miller v. Alabama, the Court extended Graham to hold that even when the offense is

 homicide, “the Eighth Amendment forbids a sentencing scheme that mandates life in

 prison without possibility of parole for juvenile offenders.” 567 U.S. at 479.

        Federal habeas petitions have a one-year limitations period. 28 U.S.C.

 § 2244(d)(1). That one-year period runs from the latest of four dates. Id. Here, the

 relevant date is “the date on which the constitutional right asserted was initially

 recognized by the Supreme Court, if the right has been newly recognized by the Supreme

 Court and made retroactively applicable to cases on collateral review.” § 2244(d)(1)(C).

 A magistrate judge concluded that the one-year period for Mr. Proctor to file his petition


        2
          Graham applies to “any sentence that would deny a juvenile nonhomicide
 offender a realistic opportunity to obtain release, regardless of the label a state places on
 that sentence.” Budder v. Addison, 851 F.3d 1047, 1053 n.4 (10th Cir. 2017).

                                               2
Appellate Case: 21-6033      Document: 010110613876          Date Filed: 12/03/2021       Page: 3



 began when the Supreme Court decided Graham in 2010, many years before Mr. Proctor

 filed his petition in 2019. And although the limitations period is tolled while a properly

 filed application for state post-conviction relief is pending, see § 2244(d)(2), this tolling

 provision did not apply, the magistrate judge concluded, because Mr. Proctor failed to

 present his claim in state court until 2017, when the federal limitations period had already

 expired. See Clark v. Oklahoma, 468 F.3d 711, 714 (10th Cir. 2006) (“Only state

 petitions for post-conviction relief filed within the one year allowed by [the federal

 limitations period] will toll the statute of limitations.”). For these reasons, the magistrate

 judge recommended dismissing Mr. Proctor’s petition as untimely. The district court

 adopted the recommendation, agreeing that the petition is untimely, and rejecting

 Mr. Proctor’s claim to equitable tolling and his claim to an equitable exception to the

 limitations period based on his actual innocence.

                                        II. Discussion

        We may issue a certificate of appealability “only if the applicant has made a

 substantial showing of the denial of a constitutional right.” § 2253(c)(2). This standard

 requires a petitioner to “show that reasonable jurists could debate whether (or, for that

 matter, agree that) the petition should have been resolved in a different manner or that the

 issues presented were adequate to deserve encouragement to proceed further.” Miller-El

 v. Cockrell, 537 U.S. 322, 336 (2003) (brackets and internal quotation marks omitted).

 When a district court denies a habeas petition on procedural grounds, however, the

 petitioner must show that reasonable jurists could debate not only whether the petition

 states a valid constitutional claim but also whether the district court’s procedural ruling is

                                               3
Appellate Case: 21-6033      Document: 010110613876          Date Filed: 12/03/2021         Page: 4



 correct. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). In this case, we focus on the

 district court’s procedural ruling that Mr. Proctor’s petition is untimely.

        Mr. Proctor argues that the district court erred by concluding that the one-year

 period for him to file his petition started when the Supreme Court decided Graham. In

 his view, the district court should have recognized that Miller applies to him. But

 Mr. Proctor’s petition challenges his sentence for crimes that are not homicide. That

 challenge depends on Graham, not Miller. See In re Vassell, 751 F.3d 267, 270 (4th Cir.

 2014) (“Miller simply does no work for a nonhomicide offender . . . .”).3 Besides, even if

 Mr. Proctor asserted a right initially recognized in Miller, his petition would still be

 untimely because Miller was decided in 2012, several years before he presented his claim

 in state court.

        From the premise that Miller applies to him, Mr. Proctor concludes that his

 petition is timely because the limitations period did not begin to run until the Supreme

 Court decided Montgomery v. Louisiana, 577 U.S. 190, 212 (2016), holding that Miller

 applies retroactively on collateral review. Even if his premise were correct, it still would

 not support his conclusion: the limitations period runs from the date the Supreme Court

 initially recognized the right asserted, not the date the right was made retroactively

 applicable. See Dodd v. United States, 545 U.S. 353, 356–58 (2005) (interpreting what is



        3
         Mr. Proctor claims Kuntrell Jackson, the offender in Miller’s companion case,
 “was a non-homicide offender.” Appl. for Certificate of Appealability at 5. But Miller’s
 opening line says otherwise: “The two 14-year-old offenders in these cases were
 convicted of murder and sentenced to life imprisonment without the possibility of
 parole.” 567 U.S. at 465.
                                               4
Appellate Case: 21-6033      Document: 010110613876           Date Filed: 12/03/2021     Page: 5



 now 28 U.S.C. § 2255(f)(3), a provision containing language nearly identical to that in

 § 2244(d)(1)(C)); Johnson v. Robert, 431 F.3d 992, 992–93 (7th Cir. 2005) (per curiam)

 (“Dodd is equally applicable to § 2244(d)(1)(C) . . . .”).

        Mr. Proctor sought equitable tolling under the theory that applying Dodd to

 dismiss his petition as untimely violates the Suspension Clause by making “the habeas

 remedy inadequate or ineffective to test the legality of [his] detention.” Miller v. Marr,

 141 F.3d 976, 977 (10th Cir. 1998) (internal quotation marks omitted).4 This theory

 seems to flow from Mr. Proctor’s belief that he could not present a claim under Graham

 or Miller until the Supreme Court decided Montgomery. That belief is mistaken. The

 retroactivity of a rule asserted in an initial habeas petition (such as Mr. Proctor’s) need

 not have been decided by the Supreme Court. See United States v. Chang Hong,

 671 F.3d 1147, 1156 n.10 (10th Cir. 2011) (discussing § 2255(f)(3)). Mr. Proctor had an

 adequate mechanism to test the legality of his detention, but he did not use it before it

 expired.

        Mr. Proctor also contends the district court did not address his Suspension Clause

 argument. Although the district court’s order states that it had considered all of

 Mr. Proctor’s arguments supporting his objections to the magistrate judge’s


        4
          Mr. Proctor also sought equitable tolling of 14 days because he thought his
 attorney would file his federal habeas petition the same day the Oklahoma Court of
 Criminal Appeals affirmed the denial of his state application for post-conviction relief.
 Mr. Proctor asserted that, when he learned his attorney was not going to file his federal
 habeas petition, he promptly filed it pro se. The district court concluded that tolling of 14
 days would not save Mr. Proctor’s petition because it was late by several years.
 Mr. Proctor does not pursue his claim to tolling of 14 days in his application for a
 certificate of appealability.
                                               5
Appellate Case: 21-6033      Document: 010110613876          Date Filed: 12/03/2021        Page: 6



 recommendation, the order does not expressly address Mr. Proctor’s Suspension Clause

 argument. But the failure to address that argument does not alone warrant a certificate of

 appealability. After all, we may deny a certificate of appealability for any reason that the

 record supports, even if the district court did not rely on that reason. See Davis v.

 Roberts, 425 F.3d 830, 834 (10th Cir. 2005). And for the reason we just set out,

 reasonable jurists could not debate whether Mr. Proctor’s Suspension Clause argument

 has merit.

        Aside from claiming his petition is timely, Mr. Proctor argues that he can avoid

 the statute of limitations because he is actually innocent. The actual-innocence exception

 applies if, “in light of the new evidence, no juror, acting reasonably, would have voted to

 find him guilty beyond a reasonable doubt.” McQuiggin v. Perkins, 569 U.S. 383, 386

 (2013) (internal quotation marks omitted). Mr. Proctor submitted affidavits purportedly

 written by the victims in his case. The most exculpatory parts of the affidavits assert that

 Mr. Proctor is not guilty because some unspecified testimony was “tainted by the

 prosecutor.” R. at 46. The affidavits fall short of showing his innocence, as the district

 court correctly determined.

        Mr. Proctor faults the district court for failing to consider his trial lawyer’s

 ineffective assistance “as proof of his actual innocence.” R. at 32. To be sure, the Sixth

 Amendment provides criminal defendants the right to effective assistance of counsel.

 Meadows v. Lind, 996 F.3d 1067, 1074 (10th Cir. 2021). But “‘actual innocence’ means

 factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614,



                                                6
Appellate Case: 21-6033     Document: 010110613876          Date Filed: 12/03/2021     Page: 7



 623 (1998). However poorly his lawyer performed at trial, that performance itself is not

 evidence of Mr. Proctor’s factual innocence.

                                      III. Conclusion

        The district court’s decision to dismiss Mr. Proctor’s petition as untimely is not

 debatable. We deny his application for a certificate of appealability and dismiss this

 matter. We grant his motion to proceed without prepaying costs and fees.


                                                Entered for the Court


                                                Veronica S. Rossman
                                                Circuit Judge




                                              7